Order, Family Court, Bronx County (Mainzer, J., at dispositional hearing; Donovan, J., at fact-finding hearing), entered July 23,1980, adjudicating appellant a juvenile delinquent and placing him on probation for two years, reversed, on the law, without costs, and matter remanded for a new fact-finding hearing. At his plea, the appellant admitted that he had committed an act which, if done by an adult, would constitute the crime of burglary in the third degree. The respondent candidly conceded that the Judge at fact finding erroneously failed to explain to the appellant that he was waiving his constitutional rights to (i) trial, (ii) confrontation and (iii) cross-examination. Furthermore, the Judge did not explain the consequences flowing from such waiver (Matter of Steven W., 75 AD2d 756.) Likewise, the respondent admits that the plea allocution was totally inadequate. (Matter of Myacutta A., 75 AD2d 774.) For these reasons, a new fact-finding hearing must be held. Concur — Murphy, P.J., Bims, Ross and Markewich, JJ.